In re: Mervin Payne applying for Writs of Certiorari, Mandamus, Review, Prohibition and Habeas Corpus.
Writ denied in part: Neither the allegations of the petition nor the trial record itself, Docket ■# 53,037, demonstrate ineffective trial counsel, nor that the choice of trial strategy fell below the required level of competency for an appointed trial counsel.
Writ granted in part. Considering the prayer for all relief and the record, a second appeal is ordered and the trial court is requested to appoint counsel to perfect the bills or assignments of error.